Citation Nr: 1809538	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-10 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1967 to June 1969. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the RO in Nashville, Tennessee, which denied service connection for the issues on appeal.  The Veteran testified before the undersigned Veterans Law Judge at a November 2016 Travel Board hearing in Nashville, Tennessee.  The hearing transcript has been associated with the record.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes, and is also diagnosed with tinnitus.

2.  The Veteran was exposed to loud noise (acoustic trauma) while in service.

3.  The currently diagnosed bilateral sensorineural hearing loss and tinnitus are due to the Veteran's in-service combat noise exposure.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C. 
§§ 1101, 1110, 1112, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326(a), 3.385 (2017).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  As the instant decision grants service connection for both bilateral sensorineural hearing loss and tinnitus, no further discussion of VA's duties to notify and assist is necessary.


Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran is currently diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where, as here, there is evidence of acoustic trauma, tinnitus is considered a "chronic disease."  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  For this reason, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the issue of service connection for tinnitus.  Walker, 708 F.3d 1331.

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran has advanced that currently diagnosed bilateral hearing loss and tinnitus are due to in-service loud noise exposure, including during combat in Vietnam.  The Veteran reported no significant post-service noise exposure or other risk factors that could have led to the hearing loss and/or tinnitus. 

The Board finds that the Veteran currently has a bilateral hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  A September 2011 VA audiometric examination report shows pure tone thresholds of 40 dB or greater at 500, 1000, and 4000 Hz in both ears.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  The report conveys that the Veteran was diagnosed with bilateral sensorineural hearing loss.  The current disability of bilateral hearing loss is established.  See 38 C.F.R. § 3.385.  The report from the September 2011 VA audiometric examination reflects a diagnosis of tinnitus.

Next, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service.  At the November 2016 Travel Board hearing, and elsewhere throughout the record, the Veteran credibly testified to being exposed to loud combat-related noises while stationed in the Republic of Vietnam.  The 
DD Form 214 reflects that the Veteran was awarded the Combat Action Ribbon, the Purple Heart Medal, and the Navy Achievement Medal with Combat "V" for actions that took place while the Veteran was stationed in the Republic of Vietnam.  Loud noise exposure, to include artillery, mortar, and gunfire noises, is consistent with the circumstances, conditions, and hardships of in-service combat in the Republic of Vietnam.

Finally, after a review of all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise as to whether the currently diagnosed bilateral sensorineural hearing loss and tinnitus are due to the Veteran's in-service noise exposure.  Per the report from the September 2011 VA audiometric examination, the VA examiner was unable to opine as to the etiology of either the bilateral hearing loss or tinnitus without resorting to mere speculation.  

Subsequently, VA received a January 2017 opinion letter from the Veteran's private audiologist.  Per the opinion letter, the private audiologist indicated review of the Veteran's medical history and service records.  The private audiologist discussed the Veteran's history of combat noise exposure, to include machine gun fire, and the lack of other risk factors that could have led to the hearing loss and/or tinnitus.  After citing to a medical journal article finding that sonic forces can damage the ear and result in both hearing loss and tinnitus, the private audiologist opined that it was more likely than not that the currently diagnosed bilateral sensorineural hearing loss and tinnitus were a direct result of excessive noise exposure during service.

The Veteran is currently diagnosed with bilateral sensorineural hearing loss and tinnitus, and during service the Veteran was exposed to loud noise (acoustic trauma) caused by engaging in combat with the enemy while stationed in the Republic of Vietnam.  A private physician has opined that the Veteran's currently diagnosed bilateral sensorineural hearing loss and tinnitus are due to the in-service loud noise exposure.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the bilateral sensorineural hearing loss and tinnitus were incurred in active service.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  As service connection has been granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive or any other basis as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012).


ORDER

Service connection for bilateral sensorineural hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


